Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was filed after the mailing date of the notice of allowance on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The submitted IDS does not change the allowability of this case. 


/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834